t c memo united_states tax_court james r and susan b brickman petitioners v commissioner of internal revenue respondent docket no filed date dan g baucum and william a roberts for petitioners michael c prindible and helen t repsis for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and accuracy-related_penalties on petitioners' federal_income_tax as follows year deficiency penalty sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number after concessions the issue for decision is whether certain net operating losses nol's are reduced under sec_108 because of discharge_of_indebtedness income cod income findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in dallas texas at the time they filed their petition petitioner james r brickman james invested as a limited_partner in sovereign partners v ltd a texas limited_partnership the partnership on or about date the partnership was formed to acquire a tract of land in flower mound texas develop the land into residential lots and sell the lots to homebuilders the project james had a 1-percent limited_partner interest in the partnership the interest in the respondent concedes the deficiency and the accuracy- related penalties for all years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure partnership was community_property of petitioners in the partnership terminated the second amended and completely restated certificate and agreement of limited_partnership the partnership_agreement stated that each partner shall make and be personally liable to make additional capital contributions equal to any pro_rata share of any debt service installment james never made any capital contributions to the partnership to allow the partnership to pay its debt on date the partnership entered into a recourse all- inclusive promissory note the note with sunbelt service corp the bank in the amount of dollar_figure additionally james and two other partners in the partnership signed a personal guaranty agreement the guaranty for the bank the guaranty made james and the other two partners personally and jointly liable on the note petitioner susan b brickman susan did not sign the guaranty the partnership with the proceeds from the note purchased real_property in flower mound texas initially the partnership received approximately dollar_figure in funding on the note in date the bank stopped funding the note because of government intervention into the bank's affairs at this time the project wa sec_75 percent complete after funding was cut off by the bank the partnership did not have the money needed to complete the project the partnership defaulted on the note interest accrued and it was not paid from through the partnership allocated to james at least dollar_figure in partnership losses the allocated losses on their through joint federal_income_tax returns petitioners did not fully use the allocated losses therefore a portion of the allocated losses became nol carryovers on or about date and again on date the bank sent a demand letter to the partnership and to the individual partners including james on or about date the bank conducted a foreclosure sale of the partnership's real_property securing the note at the time of the foreclosure sale the partnership owed dollar_figure on the note the guarantors' exposure on the principal of the note was the same the bank issued a form_1099 to the partnership that documented the foreclosure sale of the real_property and the bank's forgiveness of the partnership's debt to the bank on its tax_return the partnership reported a loss in the amount of dollar_figure as a result of the bank's foreclosure sale on its tax_return the partnership reported dollar_figure in cod income from the discharge of the partnership's principal and petitioners however were able to use at least dollar_figure of the allocated losses accrued interest indebtedness to the bank the partnership treated the cod income as an item of partnership income and allocated the cod income separately to all of the partners including james pursuant to the special_allocation provisions of the partnership_agreement on the form k-1 that the partnership issued to james the partnership reported that it allocated dollar_figure of cod income to james on petitioners' joint federal_income_tax return petitioners excluded dollar_figure of the dollar_figure of cod income from their joint gross_income due to insolvency pursuant to sec_108 the insolvency_exception and reported dollar_figure of the dollar_figure of cod income petitioners did not reduce a dollar_figure nol_carryover from to susan's nol by the dollar_figure of excluded cod income the partnership reported the dollar_figure of cod income on its tax_return because that is when the period of limitations for collecting on the note expired additionally in the period of limitations for collecting on the guaranty also expired petitioners in an attachment to their form_1040 explained the generation of susan's nol as follows total james susan nol generated in nol generated in nol generated in nol generated in nol generated in nol utilized in nol generated in nol generated in dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number continued opinion respondent contends that petitioners must reduce susan's nol to zero because they excluded cod income pursuant to sec_108 petitioners first argue that james' release from hi sec_5 continued nol generated in nol before sec_108 reduction sec_108 nol reduction in sec_108 nol reduction in big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- nol_carryover to nol utilized in big_number big_number big_number big_number big_number big_number carryforward to big_number big_number sec_108 in pertinent part provides a exclusion_from_gross_income -- in general --gross income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if-- b the discharge occurs when the taxpayer is insolvent b reduction of tax_attributes -- in general --the amount excluded from gross_income under subparagraph a b or c of subsection a shall be applied to reduce the tax_attributes of the taxpayer as provided in paragraph tax_attributes affected order of reduction -- except as provided in paragraph the reduction referred continued guaranty generated the cod income and that susan had no cod income because she was not liable under the guaranty petitioners' argument is contrary to the facts on the partnership's tax_return the partnership reported dollar_figure in cod income from the discharge of the partnership's principal and accrued interest indebtedness to the bank the partnership treated the cod income as an item of partnership income and allocated the cod income separately to james pursuant to the special_allocation provisions of the partnership_agreement on the form k-1 that the partnership issued to james the partnership allocated dollar_figure of cod income to james thus the facts are that the cod income was not generated from james' release from his guaranty but rather the cod income was generated by the discharge of the partnership's indebtedness and the partnership made a special_allocation of that income to james ie it passed through the partnership_interest petitioners next argue that cod income is not income to be divided between spouses under texas community_property law that continued to in paragraph shall be made in the following tax_attributes in the following order a nol --any net_operating_loss for the taxable_year of the discharge and any net_operating_loss_carryover to such taxable_year furthermore we note that a guarantor generally does not recognize income when he is relieved of his guaranty obligation see 50_tc_803 susan did not recognize cod income ie that cod income from the partnership did not pass through to susan and therefore petitioners were not required to reduce susan's nol petitioners' contention that cod income is not income under texas law is irrelevant in dealing with the meaning and application of an act of congress enacted in the exercise of its plenary power under the constitution to tax income and to grant exemptions from that tax it is the will of congress which controls and the expression of its will in the absence of language evidencing a different purpose should be interpreted so as to give a uniform application to a nation-wide scheme of taxation congress establishes its own criteria and the state law may control only when the federal taxing act by express language or necessary implication makes its operation dependent upon state law 305_us_188 quoting 287_us_103 in the application of a federal revenue act state law determines the nature of the legal_interest that the taxpayer had in the property or income sought to be reached by the statute 309_us_78 in the determination of ownership state law controls 'the state law creates legal interests but the federal statute determines when and how they shall be taxed ' 403_us_190 citations omitted thus with respect to community_income as with respect to other income federal_income_tax liability follows ownership id citing 300_us_5 see also united_states v mitchell supra pincite stating that the court looked to the law of the state to determine the ownership of community_property and community_income simply put federal_law defines what is income for federal_income_tax purposes and state law determines who owns or has the right to the income federal_law provides that generally a taxpayer must recognize income from the discharge_of_indebtedness sec_61 284_us_1 the code provides an exception to the recognition of cod income in cases where the discharge occurs when the taxpayer is insolvent see sec_108 see also 23_f3d_1032 6th cir affg tcmemo_1992_673 sec_108 provides in turn that upon discharge the taxpayer must reduce certain tax_attributes by the amount of the cod income excluded from gross_income sec_108 provides that nol's are the first tax attribute to be reduced and sec_108 provides that they be reduced dollar-for-dollar by the amount of the cod income excluded under sec_108 if the debtor is a partnership then the gain_or_loss realized from the transfer of property in consideration of the reduction or discharge of a debt is passed through to each of the a taxpayer can elect to reduce the basis of any depreciable_property by the amount of debt discharged before reducing the amount of any other tax_attributes sec_108 petitioners did not make such an election partners under sec_702 in accordance with his or her interest in the partnership and is reflected in each partner's adjusted_basis in the partnership pursuant to sec_705 see sec_702 and a babin v commissioner supra 88_tc_984 in the case of a partnership the insolvency_exception to the recognition of cod income provided by sec_108 is applied at the partner level see sec_108 as we have found the cod income was an item of partnership income that passed through to the partners we now turn to state law to ascertain who owned this income texas is a community_property_state tex fam code ann sec_3 west 507_f2d_1000 5th cir generally spouses residing in a community_property_state are liable for the federal_income_tax on one-half of their community_income united_states v mitchell supra income and deductions attributable to community_property are also petitioners' community_property see tex fam code ann sec_3 82_tc_563 22_tc_1327 harris v harris s w 2d tex app marshall v marshall s w 2d tex app the decisions of the state's highest court are conclusive as to that state's law but in the absence of a decision by that continued petitioners stipulated that the partnership_interest was community_property under texas law therefore income and deductions attributable to the partnership_interest are petitioners' community_property we conclude that susan had a community interest in the cod income of the partnership that flowed through to james ie she owned one-half of the cod income thus under sec_108 petitioners must reduce susan's nol by her cod income to reflect the foregoing decision will be entered under rule continued court we may look to the state's lower courts' rulings and holdings 387_us_456
